Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowing claim 1 is that the following limitations were not taught/reasonably suggested in the prior art:
“an annular sealing member disposed between the first opening end surface and the second opening end surface, the first opening end surface comprises a first end surface body part in a circular arc shape extending in a circumferential direction, and a first end surface protrusion part protruding in an arc shape from the first end surface body part toward a radial-direction outer side, the second opening end surface comprises a second end surface body part in a circular arc shape extending in the circumferential direction, and a second end surface protrusion part protruding in an arc shape from the second end surface body part toward the radial-direction outer side and facing the first end surface protrusion part, the sealing member comprises a body part sealing part disposed between the first end surface body part and the second end surface body part, and a protrusion part sealing part disposed between the first end surface protrusion part and the second end surface protrusion part, the protrusion part sealing part comprises an axial-direction protrusion that protrudes from a surface directed to the axial direction toward the one axial-direction side or the other axial-direction side, and the axial-direction protrusion faces a side surface of the motor case in the first end surface protrusion part or a side surface of the deceleration mechanism case in the second end surface protrusion part in the circumferential direction”.
The closest prior art was Ohashi et al. (US 20050115350).  Ohashi et al. teach the gist of the invention except for the limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832